Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered September 6, 1996, which granted defendants’ motion to dismiss plaintiffs complaint for failure to state a cause of action, unanimously affirmed, without costs.
The cause of action for tortious interference with contract is insufficient absent an allegation of a breach of contract (NBT Bancorp v Fleet/ Norstar Fin. Group, 87 NY2d 614, 621), and the cause of action for interference with prospective business relationships is insufficient absent an allegation of wrongful means {supra, at 624). The alleged breach of fiduciary duty by defendants does not relate to any duty they owed to plaintiff, and thus cannot support a claim of wrongful means (see, Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183, 194). *301As the IAS Court noted, any interference was not with plaintiff’s prospective relationships but with those of their limited partnership. We have considered plaintiff’s other claims and find them to be without merit. Concur—Sullivan, J. P., Wallach, Rubin, Tom and Andrias, JJ.